Case 2:18-mc-00177 Document 1 Filed 10/23/18 Page 1 of 2 Page|D #: 1

 

 

IN THE UNITED STATES DISTRICT COURT t t
FOR THE SOUTHERN DISTRICT OF WEST VIRGIB;IIA z

@CTZBZM

 

IN RE

 

 

 

oFFIcE oF DIscIPLINARY coUNsEL, ,r ~ - …i,_

Petitioner,

v. Misc.No.: Z:/B'Mc’ /77

MICHEAL L. HARPER, a member of
The West Virginia State Bar,

Respondent.

ATTORNEY REMOVAL ORDER

 

This Court has been notified by the Supreme Court of Appeals of West Virginia that the
license to practice law in the State of West Virginia of Micheal L. Harper has been annulled by
Order entered on October 4, 2018, a copy of Which is attached hereto and made a part hereof.

IT IS ORDERED that the District Court records be amended to reflect the disciplinary
action and that Micheal L. Harper is barred from appearances in this Court.

The Clerl< is further ORDERED to remove Micheal L. Harper from the list of attorneys
admitted to practice in the District Court.

The Clerk is directed to send a certified copy of this order to Micheal L. Harper at his last
known address of 3118 West Heritage Boulevard, Matteson, Illinois 60443, to each divisional

Clerl<’s Office in this District, and the Attorney Adrnission Coordinator.

ENTER:

 

 

v $`“\i
TH¢`N/iAs E. ioHNsToN, cHlEF JUDGE

iii

 

 

Case 2:18-mc-00177 Document 1 Filed 10/23/18 Page 2 of 2 Page|D #: 2

STATE OF WEST VlRGINIA

At a Regular Term of the Supreme Court of Appeals, continued and held at Charleston,
KanaWha County, on October 4, 2018, the following order Was made and entered:

Ofiice of Disciplinary Counsel,
Petitioner

vs.) No. 18-0389

Micheal L. Harper, a member of
The West Virginia State Bar,
Respondent

ORDER

On April 27 , 2018, the petitioner, Oftice of Disciplinary Counsel, by Rachael L. Fletcher
Cipoletti, ChiefLaWyer Disciplinary Counsel, filed a petition seeking annulment of the law license
in the State of West Virginia of the respondent, Micheal L. I-larper, pursuant to Rule 3.18, Rules
of LaWyer Disciplinary Procedure. Service of the petition upon the respondent Was completed on
_]une 26, 2018.

Upon consideration and review of the petition seeking annulment, the Court is of the
opinion to and does hereby grant the petition. lt is therefore ordered that the license to practice
law in the State of West Virginia of the respondent, Micheal L. Harper, shall be, and it hereby is,
annulled.

]ustice Allen H. Loughry, ll suspended and therefore not participating ]ustice Paul T.

Farrell sitting by temporary assignment

A True Copy

Attest: / s / Edythe Nash Gaiser
Clerk of Court

 

 

